internal_revenue_service number release date index number --------------------- ----------------------------- ----------------------- --------------------------------- ------------------------------------- ----------------------- tin ---------------- ty ------- ty ------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-134752-11 date date legend taxpayer tax advisor costs date a date b year year year year year ----------------------- ---------------------- --------------------------------------- ------------------ -------------- ------- ------- ------- ------- ------- dear ------------------- this ruling is in reply to a request submitted by taxpayer for an extension of time under sec_301_9100-1 of the procedure and administration regulations and revproc_2011_1 2011_1_irb_1 to submit a late form_3115 application_for change in accounting_method requesting permission to change its method_of_accounting for costs facts taxpayer files consolidated federal_income_tax returns based on a week taxable_year in year congress enacted a temporary provision the benefits of which were available by election only for taxable years ending after december year and beginning before january year plr-134752-11 taxpayer intended to make this election and separately request permission to change its method_of_accounting for costs for the same taxable_year in order to maximize the tax_benefit available under the election the change in method_of_accounting requires a sec_481 adjustment while preparing taxpayer’s year tax_return taxpayer’s in-house tax advisors and taxpayer’s tax advisor concluded that taxpayer could legally make the election on taxpayer’s year tax_return taxpayer’s in-house tax advisors and tax advisor reasoned that because taxpayer’s year taxable_year began on date a year the year taxable_year was within the effective date prescribed by congress soon thereafter taxpayer filed a form_3115 with the national_office to change its method_of_accounting for costs for its year taxable_year taxpayer filed its year tax_return implementing the change in method_of_accounting for costs and making the election subsequently taxpayer filed form_1139 corporation application_for tentative refund a substantial portion of the anticipated refund was a result of the change in method_of_accounting for costs taxpayer was later informed by the irs service_center that its refund application was denied because taxpayer was ineligible to make the election for its year taxable_year under sec_441 of the internal_revenue_code taxpayer’s ineligibility to make the election for year and its failure to make the election and the change in method_of_accounting for costs for year has resulted in significant economic detriment to taxpayer taxpayer indicated that the extraordinary economic conditions during the years at issue resulted in such significant economic harm to taxpayer that the election together with the change in method_of_accounting for costs would provide it with the relief that congress intended to provide when it enacted the temporary legislation rulings requested taxpayer has requested a ruling granting permission under sec_301 to file a late form_3115 to change its method accounting for costs for year law and analysis sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations state that except as otherwise provided a taxpayer must secure the commissioner's written consent before changing a method_of_accounting for federal_income_tax purposes sec_1_446-1 requires that in order to obtain the commissioner's consent to a method change a taxpayer must file form_3115 during the taxable_year in which the taxpayer desires to make the proposed change section dollar_figure of revproc_2008_52 2008_36_irb_587 provides that unless specifically authorized by the commissioner a taxpayer may not request or otherwise make a retroactive change in method of plr-134752-11 accounting regardless of whether the change is from a permissible or an impermissible method sec_301_9100-3 provides generally for extensions of time to make regulatory elections under sections of the code other than those for which sec_301_9100-2 expressly prescribes automatic extensions sec_301_9100-3 provides in part that the commissioner will grant a request for an extension of time when a taxpayer provides evidence including affidavits described in paragraph e of the regulation establishing to the commissioner's satisfaction that the taxpayer acted reasonably and in good_faith and that granting relief would not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides in part that the interests of the government ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 imposes special rules for accounting_method regulatory elections such as the one in question the regulation provides that the interests of the plr-134752-11 government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i is subject_to the requirement in sec_1_446-1 for advance written consent of the commissioner ii requires an adjustment under sec_481 or would require such an adjustment if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the year in which the election should have been made iii would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or iv provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year thus barring unusual and compelling circumstances taxpayer would not receive relief under sec_301_9100-3 because the government's interests are deemed prejudiced by its late filing based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer has shown that it acted reasonably and in good_faith and without hindsight further taxpayer has shown that the facts and circumstances surrounding its failure to timely file its change in method_of_accounting for costs were so uncommon and of such disproportionate effect as to constitute a combination of unusual and compelling circumstances that lead to the conclusion that the interests of the government are not prejudiced by granting the requested relief for an extension of time under sec_301_9100-1 ruling consent is hereby granted to taxpayer to file form_3115 requesting permission to change its method_of_accounting for costs effective year in this regard we will consider the form_3115 attached to taxpayer's amended consolidated federal_income_tax return for year and the copy mailed to the irs national_office to be timely filed if filed within the time designated in a private_letter_ruling to be issued by the associate chief_counsel corporate granting an extension of time to make the election for year a copy of this letter_ruling should be associated with the form_3115 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this private_letter_ruling specifically no opinion is expressed or implied regarding whether the requested change in method_of_accounting is a proper method_of_accounting or has been properly implemented plr-134752-11 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
